EXHIBIT 10.14

FHLBANK San Francisco

2010 Audit Performance Unit Plan

Summary Description

PLAN PURPOSE

To optimize the Audit Department’s long-term performance in accomplishing Audit
Committee-approved goals.

PLAN OBJECTIVES

To motivate the Audit Department senior executive to exceed goals on a long-term
basis that directly support the annual audit plans and strategic departmental
objectives. To attract and retain an outstanding executive by providing a
competitive total compensation program, including a cash-based long-term
incentive reward opportunity tied to the performance of the Audit Department
against specified performance measures.

PARTICIPANT

The participant is a key executive whose performance has a major impact on the
Audit Department’s success. The participant is an incumbent in the Audit
Department’s senior executive position:

Senior Vice President, Director of Internal Audit

PERFORMANCE PERIOD

The Audit Performance Unit Plan (APUP) pays incentive awards related to the
achievement of the Audit Department performance over a three-year performance
period. The 2010 Plan is effective January 1, 2010, and is based on performance
from January 1, 2010, through December 31, 2012.

PERFORMANCE METRICS

The target performance level reflects long-term Audit Department performance
expectations. Unlike the annual Audit Executive Incentive Plan (AEIP), the
participant does not have an individual goal.

 

1. Three-Year Average Annual AEIP Departmental Goal Achievements: Measured by
the average of the actual departmental goal achievement levels under the 2010,
2011, and 2012 AEIP (short-term incentive plan), determined at the end of the
performance period.

APUP ACHIEVEMENT MEASURES

The Audit long-term incentive plan rewards four levels of performance
achievement, as follows:

 

Achievement Level

  

Measure Definition

200% of Target    The most optimistic achievement level that far exceeds levels
forecasted from expected business. 150% of Target    An optimistic achievement
level that exceeds levels forecasted from expected business. Target (100%)   
Performance that is expected under the Bank’s Plan. Threshold (75%)    Minimum
level of performance that must be achieved for awards to be paid.



--------------------------------------------------------------------------------

AWARD DETERMINATION

An award is calculated and paid, in whole or part, at the end of the 2010 plan
term (during the first quarter of 2013) based on achievement of a minimum level
of performance under the goals. Awards earned are based on the level at which
the three-year performance goals have been achieved. Final awards will be
prorated for a participant promoted or hired into position during the
performance period, and for a participant who takes a leave of absence during
the performance period. Target payout for the January 1, 2010 through
December 31, 2012, performance period is presented in the table under the Award
Opportunity section below.

Award payouts may be modified up or down at the Audit Committee’s discretion
(+/- 25% of the dollar award derived from the Award Range Scale below) to
account for performance that is not captured in the performance metrics.
Performance below the threshold achievement level for any measure will normally
not result in an incentive award.

AWARD OPPORTUNITY

APUP targets for each three-year performance period are established annually for
the participant at the beginning of each calendar year. Target award levels are
stated below as a percentage of the February 1st base salary at the beginning of
the three-year performance period.

Award Range Scale (some % rounded)

2010 Plan Year – APUP Payout as % of 2010 Base Salary (as of February 1st)

 

Position Level

   Threshold1     Target2     150% of Target3     200% of Target4  

Senior Vice President

   18 %    35 %    52.5 %    70 % 

Notes:

 

1 –   50% of target payout; based on the average of the actual three-year annual
AEIP’s departmental goal(s) performance during the plan period. 2 –   100% of
target payout; based on the average of the actual three-year annual AEIP’s
departmental goal(s) performance during the plan period. 3 –   150% of target
payout; based on the average of the actual three-year annual AEIP’s departmental
goal(s) performance during the plan period. 4 –   200% of target payout; based
on the average of the actual three-year annual AEIP’s departmental goal(s)
performance during the plan period.

Awards will be considered by the Audit Committee and Board at the end of the
three-year performance period. Cash awards are paid to the participant at the
end of the three-year performance period (during the first quarter of 2013).

Example of how award would be calculated for the Senior Vice President for 2010
APUP Plan Period

 

(100% weight)

3-year Average Annual AEIP

Departmental Goal Levels Achieved:

(160% of Target)

 

 

}

   Percent of Target Payout:
160%    2010 Base
Salary    Target APUP Payout
(% of Base Salary)    Payout % Based
on Performance    APUP Payment
paid Q1 2013         $330,000 X    35% X    160% =    $184,800                 

Payments under this plan are subject to approval by the Audit Committee and the
Board of Directors. To be eligible for the Audit Performance Unit Plan payment,
a participant must be employed with the Bank through the end of the three-year
performance period, except in the case of a voluntary normal retirement, a
qualified long-term disability, or death. APUP awards will be prorated for a
participant in the position less than a full plan term, including a participant
who has a leave of absence greater than one month during the plan term. Any
awards will be distributed as soon as administratively possible following the
effective date of Audit Committee and Board approval. All compensation and
incentive plans are subject to review and revision at the Bank’s discretion.
Such plans are reviewed regularly to ensure they are competitive and equitable.
Audit Department senior executive compensation and benefit programs are subject
to Federal Housing Finance Agency review and oversight, and payments made under
such programs may be subject to the Agency’s approval under applicable laws and
regulations in effect from time to time.